Citation Nr: 0118181	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-20 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1967 
to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In May 2001, the veteran testified at a Video Conference 
hearing before the Board Member signing this document.  A 
transcript of the hearing is of record.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The VCAA requires VA to assist the veteran by obtaining any 
relevant Federal Records.  The veteran reports that the 
Social Security Administration (SSA) has determined that he 
is disabled.  In a variety of contexts, the United States 
Court of Appeals for Veterans Claims (Court), has held that 
SSA records are relevant to VA claims and that VA must obtain 
and consider the SSA medical records.  To comply with VCAA 
and Court precedent, the RO should obtain and consider the 
veteran's SSA medical records.  

Moreover, the veteran provided information as to the exact 
date of death and name of a member of his unit, but the RO 
has not taken any action to confirm that the decedent was a 
member of the veteran's unit or otherwise confirm the claimed 
stressor.  In a pre-hearing conference prior to the May 2001 
hearing, the veteran's representative indicated that 
documentation verifying the stressor claimed by the veteran 
was already of record in another veteran's claims folder, and 
that this other veteran's claims folder was at the Board.  
That other veteran's file has been returned to the RO in 
Montgomery, Alabama.  The representative should attempt to 
make copies of the documentation he referred to at the pre-
hearing conference and place copies of such documentation in 
this veteran's claims folder.  If such documentation is not 
located, the VCAA requires that VA take action to confirm the 
stressors claimed by the veteran.

In April 2001, the RO asked the veteran to complete and 
return National Archives Form NA 13075.  The veteran returned 
the completed form later that month and it is in the claims 
folder, as it was not forwarded to the National Archives.  If 
documentation for the veteran's claimed stressor is not 
located by his representative, the RO should forward the NA 
Form 13075 to the National Archives and complete all military 
records development in accordance with the VCAA.

The veteran's knee claims were denied by the RO as not well 
grounded.  As noted above, the VCAA eliminated the concept of 
a well-grounded claim.  The veteran's knee claims should be 
developed and adjudicated in accordance with current law.  

The VCAA requires VA to notify the veteran of the evidence 
needed for his claim.  The veteran asserts that he injured 
his knees in service, that they continued to be symptomatic 
since service, and that the injury in service resulted in the 
current disability.  The veteran is notified that service 
connection requires evidence of a connection between an in-
service injury or disease and any current disability.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991).  Further, the 
evidence must be competent.  That is, an injury during 
service may be verified by lay witness statements; however, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Also, a lay witness may describe a post-service 
continuity of symptomatology.  38 C.F.R. § 3.303 (2000).  
However, medical expertise is required to relate the 
described post-service continuity of symptomatology to the 
appellant's current disability.  See Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

In assessing medical evidence, the failure of a physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should request the veteran's 
representative to obtain copies of the 
documentation which he referred to at the 
May 2001 pre-hearing conference and which 
he indicated may tend to confirm a 
stressor claimed by the veteran.  The RO 
should provide the representative with 
whatever assistance is appropriate in 
locating such documentation.

4.  If documentation sufficient to confirm 
the stressor claimed by the veteran is not 
located by the veteran's representative, 
the RO should take all appropriate action 
to verify the veteran's claimed stressors.  
The RO should forward the NA Form 13075 to 
the National Archives.  The RO should 
determine if the veteran's units, the 313th 
Radio Research (Army Security Agency) 
Battalion and 330th Radio Research (Army 
Security Agency) Company, were attacked 
during the veteran's assignment.  The RO 
should determine if R.E.D., killed August 
30, 1970, was a member of the veteran's 
unit.  Stressor verification information 
should be developed in accordance with the 
heighten requirements of the VCAA.

5.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


